          Case 1:19-cv-10662-AJN Document 12 Filed 08/28/20 Page 1 of 2




UNITED STATES DISTRICT COURT                                                                 8/28/20
SOUTHERN DISTRICT OF NEW YORK

 Sergio Quito,
                                Petitioner,
                                                                 19-cv-10662 (AJN)
                        -v-
                                                                       ORDER
 Thomas Decker,
                                Respondent.

ALISON J. NATHAN, United States District Judge:

       On March 9, 2020, Respondent filed a motion to dismiss Petitioner’s case for lack of

venue. See Dkt. No. 6. On April 20, 2020, the Court sua sponte extended Petitioner’s deadline

to file his opposition, if any, to May 18, 2020. Dkt. No. 9. On July 13, 2020, this Court again

extended Petitioner’s deadline to August 21, 2020 and directed the Clerk of Court to mail a copy

of the Order to the Petitioner. Dkt. No. 11. On August 25, 2020, however, the docket was

updated to reflect that the Order was returned to sender on the basis that Petitioner was released

from Etowah County Detention Center on July 7, 2020.

       The Government is hereby ORDERED to serve Petitioner copies of its Motion to

Dismiss, Dkt. No. 6; its Memorandum of Law in Support of its Motion to Dismiss, Dkt. No. 7;

the Court’s July 13, 2020 Order, Dkt. No. 11; and of this Order. The Government shall file proof

of service within one week of effecting service on Petitioner. If the Government is unable to

serve Petitioner, the Government shall file a letter explaining why it cannot serve Petitioner.

The Government is further ORDERED to provide Petitioner’s new address to the Court, so that

the docket can be updated accordingly.

       SO ORDERED.

 Dated:    August 28, 2020
           New York, New York

                                                             ALISON J. NATHAN
                                                           United States District Judge
Case 1:19-cv-10662-AJN Document 12 Filed 08/28/20 Page 2 of 2




                              2
